El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
El día 8 de diciembre de 1952 el Registrador de la Pro-piedad de Guayama denegó la inscripción de una Resolución del Tribunal Superior, Sala de Caguas, de fecha 7 de octubre de 1952, en virtud de la cual se declara justificado en favor del recurrente el dominio de parte de una finca rústica locali-zada en el Barrio Quebradillas de Barranquitas, dentro del antiguo distrito judicial de Guayama. La nota denegatoria se basó en el criterio del Registrador al efecto de que tal finca *715radica “en un partido territorial distinto a aquél en que se tramitó el expediente, o sea, la Sala de Caguas del Tribunal Superior de Puerto Rico, la cual no tiene competencia en dicho procedimiento”. El peticionario en el expediente de dominio Mercedes Rodríguez Figueroa a cuyo favor se dictó la reso-lución ya mencionada ha interpuesto un Recurso Gubernativo ante este Tribunal, en que interesa la revocación de la nota denegatoria ya mencionada.
El Registrador recurrido invoca el artículo 395 de nuestra Ley Hipotecaria, que dispone que un expediente de dominio se tramitará ante el “Juez de primera instancia del partido en que radiquen los bienes”. El recurrente alega que bajo el nuevo sistema judicial prevaleciente en Puerto Rico, en virtud de las disposiciones de la Constitución del Estado Libre Asociado de Puerto Rico y de la Ley de la Judicatura de 24 de julio de 1952, existe un solo Tribunal unificado de Primera Instancia, con una sola jurisdicción, quedando constituido el Estado Libre Asociado en un solo distrito judicial y habién-dose eliminado toda diferencia jurisdiccional entre las diver-sas salas de ese único tribunal, y que, por lo tanto, todas y cada una de esas salas tienen competencia para entender en un expediente de dominio, independientemente del sitio, en Puerto Rico, donde esté localizada la propiedad. En cuanto al artículo 395 de la Ley Hipotecaria, alega el recurrente que Puerto Rico hoy en día constituye un solo “partido”.
Este recurso gubernativo plantea cuestiones fundamentales en cuanto a los efectos de la nueva Ley de la Judicatura. Señalemos en el inicio de la discusión que bajo el nuevo sistema judicial se mantienen las anteriores categorías en cuanto al lugar del juicio (venue), de acuerdo con la conveniencia procesal y la conveniencia de las partes y de los testigos. La Ley de la Judicatura, en sus secciones 13 y 18, establece los objetivos generales y las normas directrices en cuanto a la sala o sección que sea la más apropiada y conveniente para conocer en determinada clase de casos. Es cierto que bajo nuestra Constitución y bajo la Ley de la Judicatura *716se establece un sistema judicial unificado; en que se eliminan las viejas diferencias jurisdiccionales entre los tribunales o salas o secciones de tribunales, eliminándose los problemas técnicos de jurisdicción y destruyéndose las consecuencias inexorablemente fatales de la ausencia de jurisdicción, y que cualquier caso puede radicarse, adjudicarse y tramitarse en cualquier sala o sección del Tribunal de Primera Instancia, sin que sea nula la sentencia que se dicte por la sala o sección donde se haya tramitado el caso, aunque esa sala o sección no sea la más conveniente, siendo válida la sentencia si las par-tes han convenido, con la aprobación del Juez, que ese caso se vea en esa sala o sección. Pero el hecho de que la sentencia no sea nula, no implica el que los jueces en general, como cues-tión práctica, dejen de asumir la responsabilidad de velar por que los casos se vean en la sala más conveniente y apro-piada, de acuerdo con las normas generales y directrices con-tenidas en las secciones 13 y 18 de la Ley de la Judicatura. Esa alta responsabilidad puede cumplimentarse a través del ejercicio de la facultad de trasladar los casos a la sala o sec-ción más conveniente o apropiada, o del ejercicio efectivo del poder judicial de no aprobar convenios de sumisión que sean contrarios a la eficiencia procesal y a la verdadera convenien-cia de las partes y de los testigos.' Naturalmente, en la com-probación de cuál es la conveniencia de las partes, el convenio de ellas, expreso o implícito, a través de la sumisión, debe ser de primordial y notable importancia, en el ejercicio de la dis-creción del Juez, a menos que tal convenio sea claramente con-trario a la conveniencia procesal.
 Después de tal discusión introductoria, consideremos los méritos de este caso. Pero se hace preciso el definir previamente los conceptos. El término “jurisdicción” significa el poder o autoridad de un tribunal para considerar y decidir casos o controversias.(1) 14 Am. Jur. 363; 21 C.J.S. *71728; United States v. Arredondo, 6 Pet. 691, 708; Daniels v. Tearney, 102 U. S. 415; Petty & Co. v. Dock Contractors Co., 283 Fed. 338; y véase, Words and Phrases, Vol. 23, pág. 358 et seq., edición permanente y Suplemento de 1953, pág. 140 et seq. De otro lado, el concepto de lugar del juicio o “venue’’ se refería al sitio o lugar específico donde debe ejercitarse ese poder, o sea, la localidad del juicio, desde el punto de vista de la conveniencia de los litigantes y de los testigos, siendo tal concepto uno de distribución geográfica o territorial del ejer-cicio del poder de adjudicación. Neirbo Co. v. Bethlehem Corp., 308 U. S. 165; 21 C.J.S. 33; 67 C. J. 11, 12; Southern Sand & Gravel Co. v. Massaponax S. & G. Corp., 133 S. E. 812; Words and Phrases, Vol. 23, pág. 401, edición perma-nente y Suplemento de 1953, pág. 153.
En Arganbright v. Good, 116 P.2d 186, 46 Cal. App.2d 877, citando de Paige v. Sinclair, 130 N. E. 177, 178, 237 Mass. 482, se dice lo siguiente:
“Jurisdicción es un término de amplia significación. Se re-fiere a, y define el poder de los tribunales. Incluye cualquier clase de acción judicial que tenga contacto con la materia de una acción, pleito, petición, demanda, acusación u otro procedimiento. Incluye el poder de investigar hechos, aplicar la ley, formular decisiones y dictar sentencias. . . . Lugar del juicio o {venue) en su sentido moderno y local, se refiere a, y define el condado o área territorial o distrito dentro del estado en que la causa debe tramitarse y juzgarse. Generalmente se refiere a subdivisiones geográficas, guarda relación con la práctica o el procedimiento, puede ser renunciado y no se refiere en absoluto a la jurisdicción de los tribunales.”
En síntesis, la diferencia entre jurisdicción y el lugar del juicio está coordinada con la diferencia entre el poder de una corte y la conveniencia de los litigantes, los tribunales y los testigos (Neirbo Co. v. Bethlehem Corp., supra, a la pág. 168), lograda tal conveniencia a través de la selección de la corte más apropiada, sujeto a la voluntad de las partes, en cuanto a las reglas del lugar del juicio. De un lado, el con-cepto técnico de poder judicial y, de otro lado, el postulado *718realista de conveniencfa procesal a los fines de asegurar una eficiente administración de justicia. 20 Minn. L. Rev. 617, 648. Tanto desde el punto de vista de su origen histórico en Inglaterra (48 Mich. L. Rev. 1) como de su desarrollo en los Estados Unidos, los conceptos de “venue” se han basado exclu-sivamente en la conveniencia de los tribunales, de los litigan-tes y de los testigos. 49 Mich L. Rev. 307; “Venue Statutes: Diagnosis and Proposed Cures”, 43 Harv. L. Rev. 1217; “Place of Trial in Civil Actions”, 25 Tulane L. Rev. 399.
De las definiciones mencionadas surgen las siguientes con-secuencias, en aquellas jurisdicciones en que prevalece la dis-tinción señalada:
(1) La ausencia de jurisdicción envuelve un defecto radical que implica la nulidad absoluta de una sentencia, que no queda subsanada por la sumisión de las partes. De otro lado, la falta de “venue” no apareja la nulidad del fallo, si ha me-diado la sumisión expresa o tácita del interesado o de los litigantes.
(2) El poder jurisdiccional es esencial a la validez de los procedimientos, y no puede ser renunciado por las partes. Las reglas en cuanto al lugar del juicio, constituyen un privi-legio personal de los interesados, que puede ser renunciado por ellos, ya sea expresamente o a través de una sumisión tácita al acudir a determinado tribunal incompetente o al no plan-tear oportunamente la cuestión. Neirbo Co. v. Bethlehem Corp , supra, a la pág. 168.
La Reforma en Puerto Rico
Atendiendo probablemente a los postulados arriba señalados, al deseo de eliminar obstáculos técnicos al logro de la justicia sustancial y al propósito de establecer un sistema más eficiente de administración de justicia, se ha efectuado en nuestra isla una notable reforma judicial. El movimiento de renovación se inició con la Ley núm. 432, aprobada el 15 de mayo de 1950 (Leyes de 1949-50, pág. 1127). Aunque mantuvo la diferencia relativa a sus respectivos poderes, sin *719embargo, se creó un solo y único Tribunal de Distrito y un solo y único Tribunal Municipal, con distintas salas y seccio-nes. El artículo 3 de esa Ley disponía lo siguiente:
“Artículo 3. — Distrito Judicial. — Por la presente el territo-rio de Puerto Rico se constituye en un distrito judicial.
“Los tribunales de justicia ejercerán su jurisdicción sobre la totalidad del territorio comprendido en dicho distrito judicial.”
Interpretando el anterior artículo, se resolvió, en Figueroa v. Tribunal de Distrito, 72 D.P.R. 24, 28, 29, lo siguiente:
“. . . A virtud de los anteriores preceptos es obvio que el Juez de la Sala de Toa Alta del Tribunal Municipal de Puerto Rico estaba autorizado para librar una orden de allanamiento para ser diligenciada en Bayamón. Ello es así porque, como hemos visto, en la actualidad y a virtud de la Ley 432 supra sólo existe en toda la Isla de Puerto Rico un distrito judicial; porque los tribunales de justicia . . . ejercen su jurisdicción sobre la totalidad del territorio comprendido en dicho distrito judicial . . .”
Aplicando la misma disposición, se resolvió en Martínez v. Vda. de Morales, 72 D.P.R. 210, que un emplazamiento en cualquier parte de Puerto Rico, se hacía, bajo dicha Ley 432, dentro del único distrito existente de Puerto Rico, y el deman-dado sólo tenía 10 días después del emplazamiento para ale-gar, resolviéndose que la regla 12(a) y el artículo 89(3) del Código de Enjuiciamiento Civil, en tanto disponían 20 días para alegar luego de ser emplazado un demandado fuera del distrito en que se instaba la acción, pero dentro de la Isla de Puerto Rico, se habían hecho superfluos por la Ley 432, que creaba un solo distrito.
La nueva Constitución del Estado Libre Asociado de Puerto Rico eliminó taxativamente el concepto de jurisdicción que prevalecía anteriormente, eliminándose en nuestra ley fundamental las anteriores diferencias jurisdiccionales. La Sección 2 del Artículo 5, que trata del Poder Judicial, dispone lo siguiente:
“Sección 2. — Los tribunales de Puerto' Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, fun-*720cionamiento y administración. La Asamblea Legislativa, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excepción del Tribunal Supremo, y determinará su competencia y organización.” (2)
Refiriéndose a esta sección, en el informe de la Comisión de la Rama Judicial de la Convención Constituyente de Puerto Rico se determina, en forma clara y paladina, la eliminación de las reglas de jurisdicción, indicándose, en parte, lo si-guiente :
“Esta sección establece la completa unificación de los tribu-nales de Puerto Rico. La unificación de los tribunales produce, entre otros efectos, la eliminación de problemas técnicos de juris-dicción. El poder legislativo queda, no obstante, facultado para determinar la competencia de los tribunales y para disponer que de acudir un litigante a un tribunal distinto al indicado por las leyes sobre competencia, la parte contraria puede solicitar y ob-tener el traslado de la causa, o el tribunal motu proprio puede así disponerlo. La Asamblea Legislativa queda asimismo facultada para autorizar la revisión judicial de resoluciones sobre traslados.
“La Comisión recomienda la adopción de este sistema inte-grado a los fines de asegurar el logro de los siguientes objetivos:
“1. La mayor eficiencia en el ejercicio del Poder Judicial.
“2. Una distribución equitativa del trabajo de las cortes que permita la mayor rapidez en los procedimientos judiciales evi-tando la congestión de causas pendientes en los tribunales.
“3. Énfasis en el principio de especialización de jueces en lugar de la especialización de tribunales, evitándose así la nece-sidad de tribunales o salas adicionales o de crear un número excesivo de plazas de jueces.
“4. Reducción del costo por caso al erario público.
“5. La mayor flexibilidad en la administración de la justicia.
“Este sistema judicial integrado que recomendamos eliminará en ios litigios las cuestiones técnicas de jurisdicción. Dentro del sistema que hasta ahora ha prevalecido en Puerto Rico a menudo se derrotaban los fines de la justicia y se perjudicaban irreme-diablemente los derechos de litigantes por haber éstos acudido a tribunales que según dicho sistema carecían, por razones suma-mente técnicas, de jurisdicción para conocer en su causa. Fre-*721cuentemente se descubría el error técnico cuando ya el litigante había incurrido en gastos y pérdida de tiempo. El estableci-miento de este sistema judicial unificado que se recomienda eli-minará de manera absoluta todas estas deficiencias. Por otro lado, se reserva al Poder Legislativo la facultad de disponer por ley sobre la competencia de los tribunales incluyendo el lugar donde deben ventilarse los litigios. Un error por razón de com-petencia podrá siempre ser subsanado a petición de las partes o por disposición del tribunal sin que se perjudiquen fatalmente los derechos de los litigantes.
“También se reserva al Poder Legislativo la facultad de crear nuevos tribunales o de abolir los existentes con excepción del Tribunal Supremo.
“Precedentes: La Comisión utilizó como precedentes direc-tos para esta sección el artículo VI de la Constitución de Nueva Jersey y la Ley de la Judicatura de Inglaterra de 1873 y 1875. Se consultaron y adoptaron recomendaciones contenidas en las siguientes obras: Pound, R.; Organization of Courts 1940; Willoughby, W. F.: Principles of Judicial Administration, 1929; Pirsig, N. E.: Cases and Materials on Judicial Administration, 1946; Patterson, C. P.: Administration of Justice in Great Britain, 1936; Jackson, R. M.: The Machinery of Justice in England, 1940; McCormick: A Proposed Organization of the Illinois Judiciary, 29 Ill.L.Rev. 31 (1934) ; McCormick: “Modernizing the Texas Judicial System”, 21 Texas L. Rev. 673 (1943). También se estudiaron las publicaciones del “Journal of the American Judicature Society”. Se sigue también en cuanto a esta sección la recomendación específica del “American Bar Association” sobre unificación de tribunales. Véase al efecto: Vanderbilt, A. T.: Minimum Standards of Judicial Administration, 1949, pág. 29.
“En otros estados, además de Nueva Jersey, existen elemen-tos del sistema integrado, especialmente en California, Connecticut, Maryland y Missouri. El propio sistema judicial de Puerto Rico con anterioridad a 1898 revelaba algunas de las ca-racterísticas fundamentales del sistema unificado de tribunales. Señalamos además que en 1950 la Asamblea Legislativa de Puerto Rico dispuso la unificación en sus distintos niveles de los tribunales de distrito incluyendo el Tribunal de Contribuciones y el Tribunal de Expropiaciones, así como de los tribunales mu-nicipales y los juzgados de paz.” (Bastardillas nuestras.)
*722En el hemiciclo de la Convención Constituyente el Presi-dente de la Comisión de la Rama Judicial, Lie. Ernesto Ramos Antonini, al explicar los objetivos de la proposición sometida por ese Comité, dijo, en parte, lo siguiente:
La independencia del Poder Judicial se garantiza, a nuestro juicio, según la proposición, mediante alrededor de diez caracte-rísticas que contiene el proyecto.
“Una es la ya mencionada de la integración. Actualmente, el sistema de organización de cortes, tal como rige actualmente, y especialmente en lo relativo a las Cortes Municipales, y hasta cierto grado, a las Cortes de Distrito, funcionan, en gran parte, como células; más bien que como células, como órganos separa-dos e independientes. No es una sola organización. Conside-ramos que el sistema vigente se presta más a que las • cortes funcionen un poco más desintegradamente de un poder judicial central, que debe dar la tónica de la función del poder judicial en nuestra sociedad.” (Diario de Sesiones de la Convención Cons-tituyente, pág. 172.)
En la obra: “Notes and Comments on the Constitution of the Commonwealth of Puerto Rico”, se dice, a la página 87, lo siguiente, comentando la Sección 2 del Artículo 5:
“Los fines fundamentales de esta sección son: (1) la rápida disposición de los casos y (2) el logro de decisiones sobre los méritos, y no a base de tecnicismos de jurisdicción. Tal realiza-ción se ha hecho posible por la disposición al efecto de que los tribunales constituían un sistema judicial unificado.
“El aspecto más importante de esa disposición es la unifica-ción de las cortes a los fines de jurisdicción. Actualmente, no es completamente clara la jerarquía de las cortes en Puerto Rico, inferiores al Tribunal Supremo (jueces de paz y cortes de dis-trito y municipales) : cada corte tiene jurisdicción sobre los ca-sos señalados por ley, con el resultado de que el problema en cuanto a qué corte tiene jurisdicción en un caso determinado, es, con frecuencia, técnico y complicado.
“La sección 2 elimina molestos problemas de jurisdicción me-diante la unificación del sistema judicial.
“La integración de los tribunales en algunos estados se ha efectuado mediante la creación de un tribunal general, con divi-*723siones apelativas y de celebración de juicios. Aunque la sección 2 no usa esa técnica, los resultados prácticos son equivalentes.”
La Ley de la Judicatura (Ley núm. 11 de 24 de julio de 1952 ((2) pág. 31)), se aprobó con el propósito de dar cum-plimiento al mandato constitucional. Dispone, en parte, lo siguiente:
“Sección 1. — Poder Judicial del Estado Libre Asociado de Puerto Rico.
“El poder judicial del Estado Libre Asociado de Puerto Rico residirá en un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración compuesto por el Tribunal Supremo como tribunal de última instancia, y por el Tribunal de Primera Instancia, los que conjuntamente constitui-rán el Tribunal General de Justicia.
“El Estado Libre Asociado de Puerto Rico queda por la pre-sente constituido en un solo distrito judicial, sobre todo el cual el Tribunal General de Justicia ejercerá su poder y autoridad.
“Sección 9. — Organización del Tribunal.
“El Tribunal de Primera Instancia se compondrá de dos sec-ciones, una que se conocerá como Tribunal Superior y otra que se conocerá como Tribunal de Distrito. Cada sección será un tribunal de récord y estará constituida y desempeñará las funciones que más adelante se indican.
“Sección 10. — Jurisdicción y Competencia Conservadas.
“El Tribunal de Primera Instancia es un tribunal de juris-dicción original general, con autoridad para actuar a nombre y por la autoridad del Estado Libre Asociado de Puerto Rico, en todo procedimiento civil o criminal, según más adelante se dis-pone. Toda acción civil o criminal se presentará en aquella sala del Tribunal situada en el territorio en que la misma hubiese sido radicada bajo la legislación en vigor hasta el presente, pero no se desestimará ningún caso fundado en haberse sometido a una sección sin jurisdicción o autoridad o a una sala de un tribunal sin competencia para ello. Todo caso podrá ventilarse en la sec-ción o sala en que se radique, por convenio de las partes y la anuencia del juez que presida dicha sala en ese momento, o, de *724no ser así oído, será transferido por orden del juez a la sección o sala correspondiente, de conformidad con las reglas que el Tribunal Supremo adoptare.
“Sección 13. — Competencia.
“El Tribunal Superior conocerá de los siguientes asuntos:
“(a) En lo civil:
“4. De todo recurso, acción y procedimiento, incluyendo tes-tamentarías, divorcios, y recursos legales especiales y extraor-dinarios, en relación con los cuales el Tribunal de Distrito de Puerto Rico tenía jurisdicción para la fecha en que esta Ley entre en vigor.
“5. De todo otro asunto civil en que la cuantía en controver-sia, reclamación legal o valor de la propiedad en disputa, exceda de dos mil quinientos dólares ($2,500), sin incluir intereses, cos-tas y honorarios de abogado.”
“Sección 18. — Competencia.
“El Tribunal de Distrito conocerá de los siguientes asuntos:
“(a) En lo civil:
“1. De todo asunto de que la corte municipal existente al tiempo de la vigencia de esta Ley podía conocer exclusiva o con-currentemente.
“2. De todo otro asunto civil en que la cuantía en controver-sia, reclamación legal o valor de la propiedad en disputa, no exceda de dos mil quinientos (2,500) dólares, sin incluir inte-reses, costas y honorarios de abogado, excepción hecha' de aque-llos asuntos especificados en la Sección 13(a), 2, 3 y 4 de esta Ley, de que puede conocer el Tribunal Superior.
“(b) En lo criminal:
“1. De toda causa por delito menos grave, excepción hecha de aquéllas de que al presente la corte municipal no podía conocer.
“2. De toda infracción de estatutos o de ordenanzas munici-pales, cuya ejecución había sido conferida exclusiva o concu-rrentemente a la corte municipal o a la de paz.”
Como se ve, en ía Ley de la Judicatura se establecen, en parte, los siguientes postulados:
*725(1) Que los recursos, procedimientos y acciones que pre-viamente se veían en el anterior Tribunal de Distrito o en la anterior Corte Municipal deberían continuar siendo conocidos, como norma general, judicialmente saludable, en la misma sección del Tribunal de Primera Instancia donde antes se veían, aunque la infracción de esta norma no produzca efectos fatales de nulidad de la sentencia que se dicte, habiéndose eli-minado el concepto de invalidez de la sentencia por falta de jurisdicción.
(2) Sujeto a la norma general de preferencia práctica arriba señalada, cualquier caso, acción o- procedimiento puedé ser radicado en cualquier sala o sección del Tribunal de Pri-mera Instancia, y la sentencia que se dicte sería válida si ha mediado el convenio de las partes y la aprobación del Juez correspondiente.
(3) Se establece un solo Tribunal General de Justicia y un solo Tribunal de Primera Instancia, que ejercitan su poder y autoridad sobre el Estado Libre Asociado de Puerto Rico, que queda, constituido en un solo distrito judicial, esto es, se establece una sola jurisdicción judicial. .
(4) Existiendo un único Tribunal de Primera Instancia en un solo distrito judicial, se han eliminado, cualesquiera po-sibles diferencias jurisdiccionales entre las distintas salas y secciones que integran este Tribunal. Clark and Rogers;. “The New Judiciary Act of Puerto Rico”, 61 Yale L. J. 1147, 1155 et seq.
(5) Ninguna sentencia o resolución es automáticamente nula por el hecho de que se haya dictado sin jurisdicción, y “no se desestimará ningún caso fundado en haberse sometido a una sección sin jurisdicción o autoridad o a una sala de un tribunal sin competencia para ello”.
(6) El poder judicial queda suplido por la sumisión ex-presa o tácita de las partes, eliminándose la regla anterior al efecto de que un defecto jurisdiccional no queda subsanado por la sumisión de las partes. Bajo la nueva ley la objeción *726en cuanto a la ausencia de poder judicial constituye un privi-legio personal que puede ser renunciado por los litigantes. (3)
Otra consecuencia fundamental de la reforma judicial es-tablecida por nuestra Constitución y por la Ley de la Judica-tura consiste en que los antiguos conceptos de jurisdicción por razón de la cuantía y de la materia han sido separados de ese marco jurisdiccional y han sido colocados en la nueva cate-goría de “venue” o competencia. En otras palabras se ha ampliado el concepto de “venue” para que incluya, dentro de su definición, de sus fronteras jurídicas y de sus consecuencias legales, los postulados relativos al poder o facultad de los tribunales por razón de materia o cuantía. Lo que antes era jurisdiccional se convierte ahora en asunto propio de “venue” o competencia. Por ejemplo, cualquier caso puede tramitarse ante cualquier sala o sección del Tribunal de Primera Instan-cia, siendo válida la sentencia que se dicte, independiente-mente de la cuantía envuelta o de la materia objeto del proce-dimiento, si ambas partes han convenido en someterse, ex-presa o implícitamente, a la competencia de esa sala o sección, siempre y cuando que haya mediado la anuencia del juez que presida esa sala.
El Expediente de Dominio
Después de la discusión general anterior relativa al colapso constitucional y legislativo del concepto de jurisdicción en Puerto Rico, tal como ese concepto se entendía an-*727teriormente, procede el discutir el efecto de tal renovación jurídica en cuanto a las circunstancias específicas de este caso. El artículo 895 de nuestra Ley Hipotecaria dispone, en parte, que un expediente de dominio se tramitará presentando un escrito “al Juez de primera instancia del partido en que radi-quen los bienes”. En el caso de Nazario v. El Registrador de la Propiedad, 16 D.P.R. 668, se resuelve que, bajo el citado artículo 395, se concede jurisdicción exclusiva sobre un expe-diente de dominio al “Juez de Distrito” del partido o distrito judicial en que radiquen los bienes, no admitiéndose sumisión en contrario en otra “Corte de Distrito”, ya que se trataría de un defecto jurisdiccional que anula de raíz una resolución aprobatoria de tal expediente dictada por una “Corte de Dis-trito” distinta a aquélla del distrito donde radican los bienes, no quedando subsanado tal vicio radical por el hecho de que el peticionario haya acudido a otra corte, sometiéndose a la facultad de esta última. Señala este Tribunal en el caso de Nazario que no se trata de pleitos contenciosos en que pueda haber sumisión de los litigantes, sino que un expediente de dominio envuelve una gestión exrpcwte de un solo interesado, y que la voluntad unilateral de ese interesado no debe menos-cabar el principio de .jurisdicción exclusiva encarnado en el artículo 895. Dice además este Tribunal que “allí donde está la tierra, allí donde es natural que residan los que puedan tener intereses opuestos a los del peticionario: allí es donde deben tramitarse a las claras, con la mayor publicidad que sea posible dentro de la ley, los expedientes de esta naturaleza.”
Algunos de los comentaristas españoles de la Ley Hipote-caria coinciden, independientemente, con el criterio sentado en el caso de Nazario, al efecto de que la ausencia de “juris-dicción exclusiva” en cuanto a un expediente de dominio no puede ser suplida por la sumisión del peticionario, tratándose de un defecto esencial de jurisdicción que anula absolutamente el procedimiento. Morell, Legislación Hipotecaria, Tomo 5, pág. 454, 532: “En actos de jurisdicción voluntaria ... admi-*728tir competencia por razón de sumisión expresa equivale a bo-rrar las reglas de competencia marcadas para cada caso en la ley, sustituyéndolas por la exclusiva voluntad del intere-sado.” Véase además Roca Sastre, Derecho Hipotecario, Tomo 2, pág. 489: “No cabe sumisión de ninguna clase, pues la competencia del juzgado se determinará exclusivamente por la situación de los bienes.”
Cabe formular ciertas observaciones en cuanto a la doc-trina sentada en el caso de Nazario v. El Registrador de la Propiedad, supra, y exteriorizada por los citados comentaris-tas. No hay dudas al efecto de que el artículo 395 señala que el expediente de dominio debe tramitarse en la corte del dis-trito judicial donde radican los bienes. Pero el problema es al efecto de si la facultad de tal corte era tan exclusiva que se convirtiese en un requisito jurisdiccional inexorable que no quedase subsanado por la sumisión del interesado. Desde ese punto de vista, es relevante señalar que la opinión de los cita-dos comentaristas fué afectada notablemente por el hecho de que el antiguo artículo 505 del Reglamento de la Ley Hipo-tecaria de España(4) señalaba que la competencia de los juz-gados que hubiesen de entender en un expediente de dominio “se determinará exclusivamente por la situación de los bienes objeto de la información”. (Bastardillas nuestras.) Al aprobarse el Reglamento para la Ejecución de la Ley Hipote-caria en Puerto Rico, no se incorporó a nuestro Reglamento el artículo 505, ni se indicó, en la Ley o en el Reglamento, que tal competencia fuese exclusiva. El artículo 395 le concede competencia al tribunal de primera instancia del partido donde estén situados los bienes. Ya hemos visto que, bajo la nueva Constitución, la Ley de la Judicatura crea un solo Tribunal de Primera Instancia, con jurisdicción original ge*729neral, en un solo distrito judicial. Esto es, existe un solo “partido” que comprende la totalidad de Puerto Rico y si los bienes están situados en ese único “partido” de Puerto Rico, cualquier sala del Tribunal de Primera Instancia podría con-siderar un expediente de dominio, en forma compatible con el artículo 395 de la Ley Hipotecaria. (5)
Como hemos visto, la Ley de la Judicatura señala que ni debe desestimarse un caso por haberse sometido a una sección sin jurisdicción o autoridad o a una sala de un tribunal sin competencia para ello. En cuanto a expedientes de dominio, ello significa que la facultad de determinada sala no es exclu-siva, y que la resolución aprobatoria del expediente no es nula, aunque se tramite en cualquier sala, disponiéndose además que todo caso podrá ventilarse en la sección o sala en que se radique, por convenio de las partes y la anuencia del juez que la presida. Todo ello hace inefectiva la doctrina sentada en el caso de Nazario v. Registrador, supra. La Ley de la Judi-catura admite la sumisión en contrario, que le imprime vali-dez a una resolución, aun si ella se ha dictado sin jurisdicción o competencia. Siendo aplicable la Ley de la Judicatura a expedientes de dominio, ninguna sala del Tribunal de Primera Instancia tiene facultad exclusiva sobre tales expedientes, y al acudir el peticionario a cualquier sala, ello implica una sumisión que le imprime validez a tal resolución.
Se podría alegar que la Ley de la Judicatura no es apli-cable a procedimientos ex parte. El expediente de dominio es ex parte (Benitez v. Registrador, 71 D.P.R. 563, 568, 569), *730mientras no se promueva cuestión alguna entre partes cono-cidas y determinadas. Cf. Rivera v. Corte, 68 D.P.R. 678. Pero no hay nada en la ley citada que excluya de su aplica-ción los procedimientos ex parte. Por el contrario, la sección 10 ya mencionada es aplicable, expresamente, a todo procedi-miento y a toda acción civil o criminal. Las disposiciones en cuanto a un sistema judicial unificado en lo concerniente a jurisdicción y en cuanto a la existencia de un solo Tribunal de Primera Instancia, con jurisdicción original general sobre un solo distrito judicial, son de aplicación general, y los pro-cedimientos ex parte no quedan excluidos de tal sistema judicial unificado. Es cierto que la sección 10 dispone, en parte, que todo caso podrá ventilarse en la sección o sala en que se radique, “por convenio de las partes y la anuencia del juez que presida dicha sala en ese momento”, (bastardillas nuestras) y que en un procedimiento ex parte no puede haber partes en oposición que puedan llegar a un convenio bilateral.
 Resolviendo el último problema planteado en una forma realista, en un expediente de dominio deben citarse a los anteriores dueños, al ministerio fiscal, a los colindantes y aquellos que pudiesen tener algún derecho sobre la finca. Morell, ob. cit., Tomo 5, pág. 530, 531, 536; Roca Sastre, ob. cit., Tomo 2, pág. 493, 494; Cf. Maldonado v. Registrador, 53 D.P.R. 929; Pozzi v. Registrador, 40 D.P.R. 854; Rivero et al v. Hernández, et al, supra; Colón et al v. Registrador, 23 D.P.R. 754; Calderón et al v. García, 14 D.P.R. 420. Aunque técnicamente los anteriores dueños, los interesados, y el fiscal no sean partes, en el sentido clásico de la palabra, sin embargo ellos siempre tendrían la oportunidad, al comparecer, de solicitar el traslado a la sala más apropiada. Si ellos no comparecen o, si compareciendo ellos no solicitan tal traslado, debe entenderse que ha mediado el “convenio” a que se refiere la sección 10 de la Ley de la Judicatura, pudiendo ser dicho convenio expreso o implícito. En esa forma quedan salvaguardados los derechos de todos los interesados en el *731procedimiento. Además, la propia sección 10 continúa dis-poniendo que “de no ser así oído, será transferido por orden del juez a la sección o sala correspondiente, de conformidad con las reglas que el Tribunal Supremo adoptare”. La fa-cultad de transferencia que tiene el juez “motu proprio” es aplicable a procedimientos ex parte y la existencia en sí de tal facultad implica que la cuestión no es una de jurisdicción fatal e inexorable, que conlleve, aún al no ejercitarse tal fa-cultad, la invalidez absoluta de la resolución.
Desde el punto de vista realista y funcional, es más con-veniente el que los expedientes de dominio se tramiten en la sala que esté más cercana al sitio donde estén localizados los bienes, a los fines de que los colindantes y demás interesados, generalmente vecinos de ese sitio, tengan una oportunidad más adecuada para comparecer y hacer valer sus dere-chos. Pero se trata ya de una regla de conveniencia, esto es, de lugar del juicio (venue), y no de jurisdicción, cuya ausencia sea implacablemente fatal. Estando colo-cada la situación en una categoría de conveniencia procesal, y no de metafísica jurisdiccional, el juez que presida la sala más lejana, donde se haya radicado la petición, siem-pre tendría la facultad de ejercitar su discreción, en bien de la justicia y de los derechos potenciales de los interesados, al efecto de trasladar, motu proprio, el procedimiento a la sala más cercana, y ésa debería ser la práctica aconsejable. Pero su omisión de así hacerlo, aunque podría producir inconve-niencia práctica, no produciría invalidez técnica. Además, si comparece el titular de un asiento contradictorio de dominio y se opone a las pretensiones del peticionario, el expediente tiene que convertirse en un juicio contencioso y plenario antes de que se pueda cancelar el asiento contradictorio. Bermudez v. Registrador, 74 D.P.R. 151; Benitez v. Registrador, supra ; Bravo v. Registrador, 71 D.P.R. 921; Mercado v. Registrador, 68 D.P.R. 138; Rodríguez v. Registrador, 65 D.P.R. 653, Tal beneficiario de un derecho inscrito contra-*732dictorio siempre podría solicitar el traslado correspondiente y, de todos modos, ya el procedimiento sería contencioso, y no ex parte.
Aun de no solicitarse el traslado, mientras sea ex parte el procedimiento, el hecho en sí de que la resolución haya sido dictada por una sala inconveniente no tiene ribetes de tragedia judicial, ni destruye definitivamente los derechos de los interesados. Un expediente de dominio no es una declaración definitiva de derechos y, por lo tanto, no impide un juicio declarativo posterior a instancias de los interesados. Morell, ob. cit., pág. 529. El expediente tiene el exclusivo efecto de habilitar de título (posesorio) o de dominio al que no lo tenga, o sea, de justificar la existencia de un título de dominio, sin que, por lo tanto, equivalga a una declaración de derechos. Sentencia del Tribunal Supremo de España de 21 de marzo de 1910; Resolución de la Dirección General de Registros de 16 de noviembre de 1923; Roca Sastre, ob. cit., Tomo 2, pág. 485 et seq., pág. 488. La resolución aprobatoria de un expediente de dominio no constituye cosa juzgada, y no impide un ataque posterior a la resolución por quienes ño hayan litigado. Benitez v. Registrador, supra, a la pág. 568; González v. El Pueblo, 10 D.P.R. 483; Barrachina, Derecho Hipotecario y Notarial, Tomo 4, pág. 322. La inscripción de una resolución aprobatoria de un expediente de dominio no es óbice para que otra persona interponga una acción reivindicatoría. Sucn. Meléndez v. Almodóvar, 70 D.P.R. 527. De manera que, aun si el caso se ha visto ex parte en una sala- inapropiada, los derechos esenciales de los interesados que no han comparecido no han quedado mutilados, y tales interesados aún tienen el resguardo de una acción plenaria posterior, en cuanto a sus derechos sustantivos.
La importancia de este caso justifica una consideración más amplia de algunos de sus aspectos. La sección 10 ya transcrita de la Ley de la Judicatura, contiene, en parte, las siguientes disposiciones;
*733(1) El Tribunal de Primera Instancia es un tribunal con autoridad para actuar en todo procedimiento.
(2) Toda acción civil o criminal se presentará en aquella sala del tribunal situada en el territorio en que la misma hu-biese sido radicada bajo la legislación en vigor hasta la apro-bación de tal ley. Aparentemente ésta es una disposición mandatoria, pero ella queda calificada inmediatamente en la propia sección 10 por las siguientes disposiciones:
(3) No se desestimará ningún caso fundado en haberse sometido a una sección sin jurisdicción o autoridad o a una sala de un tribunal sin competencia para ello.
(4) Todo caso podrá ventilarse en la sección o sala en que se radique, por convenio de las partes, y la anuencia del juez.
Debemos recordar que lo que está envuelto en este caso es la actuación de un Registrador al denegar la inscripción de una resolución judicial. Se basó el Registrador en que el expediente no fué tramitado en el partido donde radican los bienes, de acuerdo con lo dispuesto en el artículo 395 de la Ley Hipotecaria. Pero ya hemos visto que uno de los efectos de la reforma judicial ha sido el de crear un solo partido, el de Puerto Rico. Por lo tanto, el expediente de dominio fué tramitado en el partido donde radican los bienes, y se desva-nece, por lo tanto, el fundamento de la actuación del Regis-trador. Pero asumiendo la facultad de un Registrador de denegar la inscripción de una resolución judicial porque no se hayan cumplido con los requisitos de ley que sean condicio-nes precedentes para poder dictar la resolución, o que no ha-yan observado los trámites y preceptos esenciales para su validez (Nido & Cía. S. en C., v. Registrador, 74 D.P.R. 789, 801, nota (2), y casos allí citados), tendríamos que comprobar si se han cumplido los trámites esenciales establecidos en la sección 10 de la Ley de la Judicatura.
Es cierto que dicha sección determina que toda acción se presentará en aquella sala en que la acción hubiese sido radi-cada bajo la legislación anteriormente en vigor. Bajo la le-gislación en vigor antes de la reforma judicial, el expediente *734de dominio en este caso se hubiese visto en la hoy Sala de Guayama. Pero la sección 10 sigue disponiendo que todo caso podrá ventilarse en una sala distinta a la señalada por las leyes anteriormente en vigor, por convenio de las partes y la anuencia del juez. Se hace preciso determinar si hubo “convenio de las partes”. Es esencial el formular una defi-nición del concepto de “convenio”. El término puede tener varios significados, y la selección que hagamos de una de esas connotacionés tiene que fundamentarse en un criterio razo-nable en cuanto a cuál fué la intención legislativa al utilizar ese concepto. El comprobar esa intención del legislador re-quiere una cabal investigación de cuál fué el propósito legis-lativo al aprobar la totalidad de la Ley de la Judicatura, en el ámbito de nuestra Constitución, que era complementada por la ley en cuestión, y en vista de la historia legislativa anterior en cuanto a las reglas referentes al lugar del juicio.
La palabra “convenio” en su significación general, podría identificarse como un contrato expreso y escrito entre dos o más personas, que dé lugar a una obligación. Ese podría ser su alcance en el derecho positivo, bajo las disposiciones del Código Civil. (Enciclopedia Jurídica Española, Tomo 9, pág. 466.) Pero, en cuanto a los requisitos procesales referen-tes al lugar del juicio {venue), la connotación de “contrato por escrito” es aplicable solamente a un pacto formal hecho por las partes antes de iniciarse cualquier contienda judicial, en que se conviene previamente en concederle competencia a de-terminado tribunal. Un “convenio” puede ser expreso o implí-cito. Puede significar la unión de voluntades para crear con-tractualmente derechos y obligaciones pero, al decirse que dos personas convienen en una cosa, ello puede implicar que ambas están de acuerdo, aunque no entre sí, con determinada propo-sición, o sea, que cada una de ellas, separadamente, conviene, está de acuerdo con la misma cosa, sin que haya mediado un convenio bilateral entre ambos. El Diccionario de la Real Academia Española, define, en parte, la palabra “convenir” como el “coincidir dos o más voluntades causando obligación”, *735pero también establece otra modalidad, cual es la de “ser de un mismo parecer o dictamen”. Esta última es, a nuestro juicio, la verdadera significación del concepto usado en la sec-ción 10, al disponer que todo caso podrá ventilarse en la sala en que se radique, por convenio de las partes (no se dice “convenio entre las partes”), esto es, cuando cada una de las partes, separadamente, conviene, está de acuerdo, está con-forme, con que el caso se siga ventilando en esa sala, manifes-tándose esa conformidad, individual y separada, ya sea ex-presamente, o tácitamente a través de su conducta o inacción al no oponerse, teniendo oportunidad para ello, a que el caso se siga tramitando en esa sala.
La sección 10, en su texto inglés, al referirse al convenio, utiliza las palabras “agreement of the parties”. Tal como se indica en Webster’s New World Dictionary, “agreement” sig-nifica: “a contract . . . arrangement or understanding between two or more persons ... being in harmony and accord”. Cuando ambas partes en un litigio convienen en determinada sala, ello puede implicar que ambas separadamente, están en armonía y de acuerdo con el mismo propósito.
El Juez Charles E. Clark, quien tomó parte destacada en la redacción del ante-proyecto que culminó en la Ley de la Judicatura, identifica el término de “convenio” con el de “consentimiento”, esto es, que cada una de las partes consiente en que el caso se vea en determinada sala. 61 Yale L. J. 1147, 1157.
Los precedentes legislativos en Puerto Rico sostienen nuestra tesis al efecto de que al referirse la sección 10 a “con-venio de las partes”, ello no implicaba, exclusivamente, un contrato escrito bilateral. Los artículos 75, 76 y 77 de nues-tro Código de Enjuiciamiento Civil, disponen lo siguiente:
“Artículo 75. — Deberán sustanciarse en .el distrito en que radique el objeto de la acción, o parte del mismo, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, a tenor de lo dispuesto en este Código, los pleitos que se sigan por las causas siguientes:
*736“1. Para recobrar la posesión de bienes raíces o de una pro-piedad o interés en la misma, o para determinar en cualquier forma dicho derecho o interés, y por daños causados a propiedad inmueble.
“2. Para la partición de propiedad inmueble.
“3. Para la ejecución de una hipoteca sobre la propiedad in-mueble. Si la propiedad estuviese radicada parte en un distrito, y parte en otro, el demandante podrá elegir cualquiera de los dos, y el distrito así elegido será el propio para la vista de dicho asunto.
“Artículo 76. — Con arreglo a su jurisdicción, una corte cono-cerá de los pleitos a que dé origen el ejercicio de las acciones de todas clases, cuando las partes hubieren convenido en someter dicho pleito a la decisión de tal corte.
“Artículo 77. — Se entenderá hecha la sumisión:
“1. Por convenio escrito de las partes.
“2. Por el demandante, en el mero hecho de acudir a la corte interponiendo la demanda.
“3. Por el demandado en el hecho de hacer, después de per-sonado en los autos, cualquiera gestión que no sea la de pedir, que el juicio se celebre en la corte correspondiente o, que se sus-penda o levante el embargo que se hubiere decretado; Dispo-niéndose, que cuando se dictare orden por una corte sobre embargo de bienes de un demandado residente en otro distrito, éste podrá hacer suspender o levantar dicho embargo, mediante pago, consignación o afianzamiento de las sumas reclamadas, que veri-ficará al márshal que practique el embargo; Disponiéndose, ade-más, que dicho márshal tendrá poder y autoridad para admitir y aprobar la fianza que se le presente con dos o más fiadores abonados.”
Podemos observar que bajo el artículo 76, cualquier corte podía conocer de cualquier pleito cuando las partes hubieren convenido en someter dicho pleito a la decisión de tal corte. El artículo 77 define el alcance de la frase “cuando las partes hubieren convenido” al indicar que se entenderá hecha tal su-misión bajo ciertas circunstancias. El “convenio” se iden-tifica con la “sumisión”, y, bajo el artículo 77 se entendía hecha la sumisión, esto es, el convenio en su connotación general, (a) por convenio escrito de las partes; (b) por el de-mandante, al radicar la demanda y (c) por el demandado al *737personarse en los autos y no solicitar el traslado. Surge de esos artículos que el convenio escrito de las partes era sola-mente una modalidad de la sumisión, esto es, del convenio de las partes a que se refiere, en general, el artículo 76. Al hablarse en ese artículo del convenio de las partes, ello no estaba limitado al primer inciso del artículo 77, esto es, al convenio por escrito, sino que ello se extendía a las otras cate-gorías comprendidas en el artículo 77, esto es, a la sumisión tácita.
Ahora bien, los artículos 76 y 77 transcritos fueron adop-tados del Código de Enjuiciamiento Civil de España. Tanto en España como en Puerto Rico, se ha entendido siempre que el “convenio escrito de las partes” mencionado en el inciso 1 del artículo 77, se refería a un pacto formal en cuanto al lugar del juicio, otorgado antes de que se inicie un pleito. Gómez v. Toro, 23 D.P.R. 642; Banco de Ponce v. Iriarte, 60 D.P.R. 72. Y también se ha resuelto en repetidas ocasiones que al decir el artículo 76 “cuando las partes hubieren convenido en someter dicho pleito a la decisión” de determinada corte, tal convenio incluye y es aplicable a la sumisión tácita de las partes, esto es, al convenio tácito de las partes, evidenciado por su conducta o inacción al no solicitar el traslado. Enci-clopedia Jurídica Española, Tomo 29, pág. 261; Jiménez v. Corte, 45 D.P.R. 921; Carbonell v. El Reg. de la Propiedad, 17 D.P.R. 148; Porto Rican Leaf Tobacco Co. v. Ereño, 16 D.P.R. 100; Arsuaga v. Registrador, 46 D.P.R. 296.
Ya hemos visto que fué, en parte, el propósito de la re-forma judicial encarnada en la Constitución y en la Ley de la Judicatura, el eliminar los defectos jurisdiccionales, el des-truir los efectos inexorablemente fatales de una equivocación en cuanto a la identidad del foro judicial o del tribunal en donde ha de ventilarse un caso, de imprimirle movilidad a los asuntos judiciales, y el de colocar el concepto de jurisdicción en la categoría de los postulados referentes al lugar del juicio o “venue”. No pudo haber sido la intención legislativa, al aprobar la sección 10, el restringir los conceptos de “convenio” *738y “sumisión” a una sola de las categorías del artículo 77, esto es, al contrato por escrito. No pudo haber sido la intención el eliminar el concepto de “sumisión tácita”. Una interpreta-ción restrictiva del término “convenio de las partes” sería contraria a los propósito esenciales de la reforma judicial.
Ahora bien, es de notarse que el artículo 77 dispone que se entenderá hecha la sumisión tácita, en cuanto al deman-dante, al radicar éste su demanda y, en cuanto al demandado, al personarse en los autos sin solicitar el traslado. Surge el problema de si, al no comparecer un demandado en forma alguna, esto es, al estar en rebeldía, ello implica una sumi-sión tácita, esto es, si el concepto de convenio es aplicable a una parte en rebeldía. En el caso de autos, las personas ci-tadas no comparecieron y no formularon objeción alguna. El Fiscal compareció e informó que no tenía objeción. De todos modos, interpretando el artículo 58 del Código de Enjuicia-miento Civil de España, que corresponde al 77 nuestro, el Tribunal Supremo de España ha resuelto que la rebeldía de un demandado no puede estimarse como sumisión tácita (Sen-tencias del 20 de diciembre de 1886 y 3 de noviembre de 1896), basándose el Tribunal de España en el criterio de que tal ar-tículo exige que el demandado se haya personado en autos. Desde el punto de vista de la lógica jurídica, la doctrina espa-ñola no merece nuestra aprobación. Tratándose de una sumisión tácita por inacción de un demandado, esto es, por no solicitar el traslado teniendo una oportunidad para ello, equi-valiendo tal pasividad a una renuncia del privilegio de soli-citar el traslado, la aceptación implícita de determinado tribunal o foro surge, no sólo de comparecer y no solicitar el cambio del lugar del juicio sino que también de ser citado, tener conocimiento de que hay un caso pendiente en ese tribunal y, sin embargo, no comparecer en absoluto y aceptar en silencio la competencia de ese tribunal. Tanta aceptación implícita hay en un caso como en el otro. Tanta manifesta-ción de conformidad, de convenir o consentir, hay en el caso *739de comparecer y no solicitar, como en el de no comparecer en absoluto. Desde un punto de vista técnico, el artículo 77 dis-pone que se entenderá hecha la sumisión cuando el demandado se persona en autos y no solicita el traslado. Pero el entender que ciertas modalidades están incluidas en una categoría general no excluye la posibilidad de la inclusión de otras moda-lidades. El caso de rebeldía no queda excluido por el artículo 77, especialmente al colocarnos en el campo del acuerdo tácito. De todos modos, en vista del amplio propósito de subsanación de defectos de la sección 10 de la Ley de la Judicatura, la in-comparecencia de una parte en un caso ante una sala inapro-piada, no debe producir la desestimación de la acción, y debe ser considerada como el convenio o conformidad de esa parte.
La sección 10 habla del convenio de las partes. Se podría alegar que tal disposición es aplicable a casos contenciosos, en que hay partes en litigio. Pero debe ser aplicable a casos contenciosos y a aquéllos que puedan convertirse en contenciosos. El expediente de dominio, como yacemos visto, puede convertirse en contencioso, especialmente si los titulares de asientos contradictorios en el Registro comparecen a hacer valer sus derechos. Ellos tienen la oportunidad de convertirse en partes y solicitar el traslado, sí así lo desean. Si no lo solicitan, ellos han convenido en que el procedimiento se siga tramitando en determinada sala. En el caso de autos, fueron citados el Fiscal, un anterior dueño y los causahabientes de otro anterior dueño, y por edictos, todas las personas cuyos derechos pudiesen quedar afectados. Todos ellos podían haber comparecido, y no lo hicieron, con excepción del Fiscal, que manifestó expresamente que no tenía objeción alguna.
En vista de lo anteriormente expuesto, la resolución apro-batoria del expediente de dominio en este caso, dictada por la Sala de Caguas del Tribunal Superior, no es nula y actuó erróneamente el Registrador de la Propiedad al denegar la inscripción de tal resolución.

*740
Debe revocarse la nota recurrida y ordenarse la inscrip-ción de la resolución aprobatoria del expediente de dominio.

El Juez Asociado Sr. Negrón Fernández disintió.

 Es el poder para “decir” cuál es la ley, esto es, “juris-dico” o “juris-dieto” o “jus-dicere”. Long Flame Coal Co. v. State, 163 S. E. 16, 19; Atwood v. Cox, 55 P.2d 3-77, 380; Barrs v. State, 97 S. E. 86; Johnston v. Hunter, 40 S. E. 448; In re Woodside-Florence Irr. Dist., 194 P.2d 241, 244,


En su texto inglés, la sección 2 de nuestra Constitución identifica “competencia” con “venue”.


Los anteriores seis postulados surgen también de la discusión de nuestra reforma judicial contenido en las siguientes autoridades: Juez Presidente del Tribunal Supremo de Puerto Rico, Hon. A. Cecil Snyder: “New Puerto Rico Judicial System is Modern and efficient”, Journal of American Judicature, Vol. 36, number 5, February 1953, pág. 134; Juez Presidente Sr. Snyder: “Puerto Rico Modernizes Courts”, National Municipal Review, Vol. 42, Núm. 1, enero 1953, pág. 11; Informe oral del Juez Clark en la vista pública sobre la Ley de la Judicatura, celebrada el 21 de julio de' 1952 ante las Comisiones Conjuntas de lo Jurídico Civil, del Se-nado y de la Cámara de Representantes de Puerto Rico; Informe oral en la misma ocasión de Víctor Gutiérrez Franqui, entonces Procurador General; Víctor Gutiérrez Franqui y Henry Wells: “The Commonwealth Constitution”, Annals of the American Academy of Political and Social Science, January 1953, pág. 33, 40.


En el año 1946 se aprobó una nueva Ley Hipotecaria en España y un nuevo Reglamento. El artículo 201 de la nueva ley dispone que será juez competente, en un expediente de dominio, el de primera instancia del partido en que radiquen los bienes. El artículo 27S del nuevo Reglamento dispone que tal competencia se determinará exclusivamente por la situa-ción de los bienes. Medina y Marañon, Leyes Civiles' de España, Ley y Reglamento Hipotecario, pág. 118 y 226.


E1 Registrador recurrido alega que, bajo el articuló 413 de la Ley-Hipotecaria, ningún artículo de esa ley podrá ser derogado sino en virtud de otra ley especial, y que, por lo tanto, el artículo 395 no debe ser consi-derado como derogado por la Ley de la Judicatura. Pero no estamos resol-viendo que se haya efectuado tal derogación. El artículo 395 habla del juez del partido donde estén situados los bienes. Le corresponde a otras leyes el definir la extensión y linderos de un “partido” judicial, o sea, el territorio sujeto al poder de un tribunal. (Enciclopedia Jurídica Española, Tomo 24, pág. 422.) Bajo la Ley de la Judicatura el “partido” es un solo distrito judicial que comprende todo el territorio de Puerto Rico. Esa ley no deroga, sino que define, los contornos del artículo 395,